DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is sent in response to Applicant's Communication received on November 19, 2021.

Response to Arguments
Applicant’s arguments filed on November 19, 2021, with respect to the rejections of claims 1-14 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of BRUBAKER below.

Disposition of Claims
Claims 1-14 are pending in this application.
Claims 1-14 are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Reymond – (US 2010/0263619 A1), in view of BRUBAKER – (US 2,094,254 A).

With regard to claim 1, Reymond (Fig. 4: Second Embodiment) disclose:
A cylinder block (C) of an internal combustion engine comprising:
a first cylinder (A2) having a first cylindrical wall (3); 
a first cylinder sleeve (102) lining the first cylindrical wall (3); 
a second cylinder (B2) having a second cylindrical wall (3); and 
a second cylinder sleeve (102) lining the second cylindrical wall (3), each of the first and the second cylinder sleeves (102) having an inner wall and an outer wall which define “a thrust sleeve region, an anti-thrust sleeve region opposite the thrust sleeve region, and a pair of Siamese regions”;
The thrust and anti-thrust regions are the two opposite regions in the sleeve (102) within the cylinder block (C) with respect to the crankshaft axis. While the pair of Siamese regions are the two opposite regions in the sleeve (102) within the cylinder block (C) with respect to the cylinder longitudinal bore axis.
wherein the inner and outer walls for each of the first and second cylinder sleeves (102) being substantially co-cylindrical within the first cylinder and the second cylinder respectively [0060]), and each of the inner and outer walls define a top sleeve surface for “intended to” accommodate at least part of a head gasket ([0060]), and
wherein the outer wall of each of the first and second cylinder sleeves (102) progressively widens along longitudinal axis toward a top sleeve surface of each of the first and second cylinder sleeves (102) (Fig. 4 show cylinder sleeves (102: A2, B2) progressively widens along cylinder longitudinal bore axis toward a top sleeve surface).
It has been held that the recitation that an element is “intended to” perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchinson, 69 USPQ 138.

But Reymond does not explicitly and/or specifically meet the following limitations: 
A) wherein the outer wall of each of the first and second cylinder sleeves progressively widens along longitudinal axis from corresponding ones of the bottom sleeve surface and the bottom sleeve surface portion toward a top sleeve surface and top sleeve surface portion

However, regarding limitation (A) above, BRUBAKER (Figs. 6-7) discloses sleeve or ring (3a) surrounding piston (5) within main cylinder casing (2) of single or multi-cylinder engine (Col. 1, ln 53-60 and Col. 2, ln 20). 
It is noted that said sleeve or ring (3a) is a downwardly tapered sleeve progressively widens along longitudinal axis from corresponding ones of the bottom sleeve surface and the bottom sleeve surface portion toward a top sleeve surface and top sleeve surface portion.

Reymond incorporating cylinder sleeve downwardly tapered sleeve as taught by BRUBAKER to have extra material only when needed due to peak mechanical and thermal stresses while maintaining a slim profile in areas of less stress.

With regard to claim 2, Reymond in view BRUBAKER disclose the cylinder block according to claim 1, and further on Reymond (Fig. 4) also discloses:
wherein the thrust sleeve region and the anti-thrust sleeve region of each of the first and second cylinder sleeves are aligned with a corresponding thrust region and a corresponding anti-thrust region in each of the first and second cylinders (Fig. 4).

With regard to claim 3, Reymond in view BRUBAKER disclose the cylinder block according to claim 2, and further on Reymond also discloses:
wherein the pair of Siamese regions in the first and second cylinders disposed opposite to each other, and one of the pair of Siamese regions defined the first cylinder is disposed adjacent to a Siamese region of the second cylinder (Fig. 4).

Claims 4-14 are rejected under 35 U.S.C. 103 as being unpatentable over Reymond – (US 2010/0263619 A1), in view of BRUBAKER – (US 2,094,254 A), further in view of Gniesmer – (US 2018/0010549 A1).

With regard to claim 4, Reymond in view of BRUBAKER disclose the cylinder block according to claim 3.

Reymond in view of BRUBAKER does not explicitly and/or specifically meet the following limitations: 
A) wherein the outer wall of each of the first and second cylinder sleeves defines an elliptical cross section and the inner wall of each of the first and second cylinder sleeves defines a circular cross section.

However, regarding limitation (A) above, Gniesmer (FIG. 4) discloses two cylinder liners 12 set in the cylinder housing 1, with the oval outer sides 14 indicated by a broken line.  The similarly oval collar 15 overlapping the outside 14 of the cylinder liner 12 is fitted as a press fit with an outer contour 16 into a matching seat 17 of the cylinder housing 1 (Gniesmer [0029]).

It is noted that Gniesmer (FIG. 4) shows that a provision is made for the outside or lateral surface of the cylinder liner and/or the outer contour of the collar to have a geometry deviating from a circular form, in elliptical or oval in shape.  In particular for the collar of the cylinder liner, an elliptical or oval shape is appropriate that may include additional double, triple or multiple overlaid oval shapes (Gniesmer [0013]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the cylinder block of Reymond in view BRUBAKER further incorporating an elliptical cross sectional cylinder sleeve as taught by Gniesmer to avoid and/or reduce thermal and mechanical stresses that can cause cavitation or corrosion damage on the surfaces contacted by the coolant, which can endanger the operation of the engine.

With regard to claim 5, Reymond in view of BRUBAKER and Gniesmer disclose the cylinder block according to claim 4, and further on Reymond in view of BRUBAKER and Gniesmer also discloses:
wherein the first and the second cylinder each define an elliptical cylinder bore configured to align with the elliptical cross section of the outer wall of the corresponding first and second cylinder sleeves (Please see analysis above in claim 4).

With regard to claim 6, Reymond in view of BRUBAKER and Gniesmer disclose the cylinder block according to claim 5, and further on Reymond in view of BRUBAKER and Gniesmer also discloses:
wherein each of the Siamese sleeve regions in the first and second cylinder sleeves are “configured to” undergo thermal expansion when the internal combustion reaches a predetermined temperature.
It has been held that the recitation that an element is “configured to” perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchinson, 69 USPQ 138

With regard to claim 7, Reymond in view of BRUBAKER and Gniesmer disclose the cylinder block according to claim 6, and further on Reymond in view of BRUBAKER and Gniesmer also discloses:
wherein the top sleeve surface for each of the first and the second cylinder sleeves is configured to support a stopper (Please see analysis above in claim 1).

With regard to claim 8, Reymond in view of BRUBAKER and Gniesmer disclose the cylinder block according to claim 7, and further on Reymond in view of BRUBAKER and Gniesmer
wherein a combustion bead is spaced apart from each of the first and the second cylinder sleeves yet surrounds each of the first and the second cylinder sleeves (Please see analysis above in claim 1).

With regard to claim 9, Reymond in view of BRUBAKER and Gniesmer disclose the cylinder block according to claim 8, and further on Reymond in view of BRUBAKER and Gniesmer also discloses:
a plurality of sets of cylinder assemblies wherein each set of cylinders assemblies includes the first cylinder, the first cylinder sleeve, the second cylinder, and the second cylinder sleeve (Please see analysis above in claim 1).

With regard to claim 10, Reymond in view of BRUBAKER and Gniesmer disclose the cylinder block according to claim 9, and further on Reymond in view of BRUBAKER and Gniesmer also discloses:
wherein the thrust sleeve region and the anti-thrust sleeve region each define a thick width at the top sleeve surface of each of the first and second cylinder sleeves while each Siamese region in the pair of Siamese regions in the first and second cylinder sleeves defines a Siamese region width at the top sleeve surface of each of the first and second cylinder sleeves (Please see analysis above in claim 1).

With regard to claim 11, Reymond in view of BRUBAKER and Gniesmer disclose the cylinder block according to claim 10, and further on Reymond in view of BRUBAKER and Gniesmer also discloses:
wherein the thick width is greater than the Siamese region width (Please see analysis above in claim 4).

With regard to claim 12, Reymond in view of BRUBAKER and Gniesmer disclose the cylinder block according to claim 11, and further on Reymond in view of BRUBAKER and Gniesmer also discloses:
wherein the Siamese region width at the top sleeve surface of each of the first and the second cylinder sleeves is equal to a sleeve thickness along a longitudinal length of the cylinder sleeve in each Siamese region (Please see analysis above in claim 4).

With regard to claim 13, Reymond in view of BRUBAKER and Gniesmer disclose the cylinder block according to claim 12, and further on Reymond in view of BRUBAKER and Gniesmer also discloses:
wherein a top sleeve surface of each of the first and the second cylinder sleeves defines an elliptical shape while a bottom edge of each of the first and the second cylinder sleeves defines a circle shape (Please see analysis above in claim 4).

With regard to claim 14, Reymond in view of BRUBAKER and Gniesmer disclose the cylinder block according to claim 12, and further on Reymond in view of BRUBAKER and Gniesmer also discloses:
wherein a top opening of each of the first and the second cylinders defines an elliptical shape while a bottom surface of each of the first and the second cylinders defines a circle shape (Please see analysis above in claim 4).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruben Picon-Feliciano whose telephone number is (571)-272-4938.  The examiner can normally be reached on M-Th 9:00 am-6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUBEN PICON-FELICIANO/Examiner, Art Unit 3747

/GRANT MOUBRY/Primary Examiner, Art Unit 3747